Citation Nr: 0637607	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  99-04 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an earlier effective date prior to May 17, 
1993, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 decision of 
the Anchorage, Alaska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  That decision granted a 100 
percent disability rating for the veteran's PTSD, effective 
May 17, 1994.  

A subsequent August 1999 hearing office decision assigned an 
effective date of May 17, 1993, for the grant of service 
connection and the 100 percent disability rating.  The 
veteran continues to content that an earlier effective date 
is warranted for the grant of service connection for PTSD.

This case was previously the subject of Board Remands in 
January 2003 and October 2003.  The case has been returned to 
the Board for further appellate consideration.  

The Board notes that the RO granted an apportionment of the 
veteran's benefits to B.Y. on behalf of the veteran's 
daughters in September 2002.  B.Y. subsequently filed a 
notice of disagreement with effective date assigned for the 
apportionment.  This matter is referred to the RO for further 
action.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an 
acquired psychiatric disorder in a September 1979 rating 
decision and entitlement to PTSD in an August 1982 rating 
decision; the veteran was notified of the decisions but did 
not appeal.

2.  The veteran submitted a claim to reopen service 
connection for PTSD in January 1989; the RO denied the claim 
in a May 1998 rating decision; the RO notified the veteran of 
its decision but he did not appeal.

3.  The veteran sought again to reopen his claim for service 
connection in February 1992.  In May 1992, the veteran was 
informed by the RO that he had to submit new evidence showing 
that he has PTSD due to his Vietnam experiences.  He did not 
respond.  

4.  Thereafter, a claim to reopen was not received prior to 
May 17, 1994; the new and material evidence warranting 
reopening of the claim included no service records.


CONCLUSION OF LAW

The criteria for an effective date prior to May 17, 1993, for 
the award of service connection for PTSD have not been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board has found the evidence currently of record to be 
sufficient to establish the veteran's entitlement to 
secondary service connection for his heart disability.  
Therefore, no further development of the record is required 
with respect to this matter.  Although the disability-
evaluation element of the claim is not currently before the 
Board, the Board notes that the veteran was provided 
appropriate notice concerning this elements of the claim in 
an April 2006 Supplement Statement of the Case.

As explained below, the facts pertinent to the veteran's 
effective-date claim are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence 
that could be obtained to substantiate the claim, and no 
further action is required to comply with the VCAA or the 
implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

In any event, with respect to the effective-date claim, the 
record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
mailed in March 2004, subsequent to its initial adjudication 
of the claim.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession. 

The originating agency has obtained the veteran's service 
medical records and post-service treatment records.  Neither 
the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on a de novo basis in April 2006.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Analysis

Generally, the effective date of an award based upon a claim 
reopened after final adjudication shall be fixed in accodance 
with the facts afound but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110.

As pertinent to the facts of this case, the applicable 
criteria provide that the effective date of an award of 
service connection based on new and material evidence 
received after a final adjudication will be the later of the 
date entitlement arose or the date of receipt of the reopened 
claim unless the new and material evidence consists of 
service department records, in which case the effective date 
will be the later of the date entitlement arose or the date 
of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

The veteran was discharged from active duty in October 1969.  
The veteran's original claim for service connection for an 
acquired psychiatric disorder, claimed as a nervous 
condition, in September 1979.  The originating agency denied 
the claim in a September 1979 rating decision.  It informed 
the veteran of this decision and his appellate rights but he 
did not appeal.  

The veteran subsequently filed a claim for service connection 
for posttraumatic stress disorder (PTSD) in December 1981.  
The claim was denied in an August 1982 rating action as the 
evidence did not show that the veteran had a diagnosis of 
PTSD.  The RO informed the veteran of this decision and his 
appellate rights by letter in September 1982 but he did not 
appeal.  

A claim to reopen was received in January 1989.  The veteran 
was informed of the prior denial of his claim and asked to 
submit new and material evidence showing that his PTSD was 
incurred in or aggravated by active duty.  The claim was 
denied in May 1989 as the veteran did not respond to the ROs 
request for information.  The veteran was informed of his 
appellate rights by letter in 1989, but he did not respond.  

The veteran sought to reopen his claim in February 1992.  By 
letter in May 1992, he was informed that his claim had 
previously been denied as a diagnosis of PTSD was not 
supported by competent evidence or his service personnel 
records.  He was again informed that he would have to submit 
new and material evidence to reopen his claim.  The veteran 
did not respond.  Hence, this claim was considered abandoned.  
See 38 C.F.R. § 3.158 (2006).

Thereafter, a claim to reopen was not received until May 17, 
1994.  In a September 1994 rating decision, the RO granted 
service connection for PTSD effective from May 17, 1994.  
This decision was based on the addition of new and material 
evidence other than service department records.  In 
particular, a recent VA examination in July 1994 showing that 
the veteran had a diagnosis of PTSD related to combat 
experiences in Vietnam.

At a hearing before a RO hearing officer in May 1999, the 
veteran reported that he had been told that his PTSD had 
started in 1976.  He noted that his family members had 
noticed a change in him at that time.  He felt that his 
previously diagnosed schizophrenia was actually PTSD.  

In a subsequent hearing officer decision dated in August 
1999, an effective date of May 17, 1993, was assigned for 
service connection for PTSD.  The veteran continued to 
contend that an earlier effective date was warranted for the 
grant of service connection for PTSD.  

At subsequent hearings before the RO in August 2001 and Board 
in February 2003, the veteran reported that he received 
psychiatric treatment in the 1970s.  He intended to appeal, 
but was unable to due to his disability.  

The veteran contends that the effective date of service 
connection for PTSD should be earlier as he experienced 
symptoms that he attributed to PTSD prior to May 1993.  
Unfortunately, there is no provision of law which will allow 
an earlier effective date based on the argument given by the 
veteran.  The veteran does not contend that he appealed any 
of the earlier denials, that he filed a claim to reopen prior 
to May 17, 1993, or that the claim was reopened based on new 
and material service records.  In essence, the pertinent 
facts in this case are not in dispute and the law is 
dispositive.  Consequently, the claim must be denied because 
it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

In essence, the issue of entitlement to service connection 
for a psychiatric disorder was previously addressed and 
denied by the AOJ or that the veteran did not respond to a 
request for evidence, thereby resulting in an abandoned 
claim.  Regardless, the result is the same; generally, the 
effective date may be no earlier than the date of the claim 
to reopen.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995) 
(When a claim to reopen is successful and the benefit sought 
is awarded upon readjudication, the effective date is the 
date of the claim to reopen.).  In this case, the AOJ 
deteremined that there was an exception to the general rule 
regarding effective dates and granted benefits one year prior 
to the date of claim n the basis of a liberalizing law or 
issue.  Our review can establish no basis for an effective 
date earlier than the date selected by the RO.


ORDER

An effective date prior to May 17, 1993, for the grant of 
service connection for PTSD is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


